Order, Supreme Court, Bronx County (Diane Kiesel, J.), entered on or about September 16, 2011, which granted the father’s petition to modify a prior order, dated March 10, 2005, and awarded him permanent custody of the child, unanimously affirmed, without costs.
The record amply supports the court’s determination of a substantial change in circumstances based on the testimony *500that the mother repeatedly engaged in a campaign to undermine the child’s relationship with the father, her lack of suitable housing, and, according to the court-appointed psychiatrist, her inability to act in the child’s best interests by refraining from disparaging the father and his family (see Matter of Mildred S.G. v Mark G., 62 AD3d 460, 461 [1st Dept 2009]; see also Matter of Louise E.S. v W. Stephen S., 64 NY2d 946, 947 [1985]). This testimony also supported the court’s finding that the change in custody was in the best interests of the child. Concur — Mazzarelli, J.P., Andrias, Freedman and Gische, JJ.